                                  United States District Court
                                       District of Maine


Portland Alpine-Hunt Club LLC,     )
on behalf of itself and all others )
similarly situated,                )
                                   )
                       Plaintiff,  )
                 v.                )                 Case No. 2:19-cv-00446-JAW
                                   )
Mowi ASA (fka Marine Harvest ASA), )
et al.                             )
                                   )
                       Defendants. )


           Joint Motion to Transfer Case to the Southern District of Florida

       In light of the Court’s recent Order to transfer a related case, Prime Steakhouse v.

Mowi ASA, et al., No. 2:19-cv-00207-JAW, ECF No. 68 (D. Me. March 26, 2020)

(“Prime Steakhouse”), and to promote “judicial economy,” 1 the parties 2 have agreed that

this action should also be transferred to the Southern District of Florida.

       Thus, under 28 U.S.C § 1404(a), the parties jointly move and consent to transfer

this case to the Southern District of Florida. See Prime Steakhouse at 23 (stating that,

under 28 U.S.C. § 1404(a), “a district court may transfer a case to any other district or

division where the case might have been originally brought, or to which the parties have



1
  Prime Steakhouse at 24 (citing authorities that the public factors for determining a request to
transfer often “focus on judicial economy”).
2
  This Motion is brought by Plaintiff Portland Alpine-Hunt Club LLC and by the Defendants
who have been served in this case: Defendants Lerøy Seafood USA Inc., Ocean Quality USA,
Inc., Ocean Quality North America, Inc., Ocean Quality Premium Brands, Inc., Grieg Seafood
BC Ltd., Marine Harvest USA, LLC, Marine Harvest Canada, Inc., Ducktrap River of Maine
LLC, and Scottish Sea Farms Ltd.
                                                 1
consented, in the interest of justice or for the convenience of the parties and witnesses”)

(quoting Bluetarp Fin., Inc. v. Matrix Constr. Co., 709 F.3d 72, 83 n.11 (1st Cir. 2013))

(emphasis added).


Date: April 8, 2020                        Respectfully submitted,

                                           /s/ David G. Webbert
                                           David G. Webbert
                                           Braden A. Beard
                                           Johnson, Webbert & Young, LLP
                                           160 Capitol St., Suite 3
                                           P.O. Box 79
                                           Augusta, ME 04332-0079
                                           Telephone: (207) 623-5110
                                           dwebbert@work.law
                                           bbeard@work.law

                                           Counsel for Defendant Lerøy Seafood USA Inc.

                                           /s/ Kasia S. Park
                                           Kasia S. Park
                                           Drummond Woodsum
                                           84 Marginal Way, Suite 600
                                           Portland, ME 04101-2480
                                           Telephone: (207) 772-1941
                                           kpark@dwmlaw.com

                                           Counsel for Defendants Ocean Quality USA,
                                           Inc., Ocean Quality North America, Inc., Ocean
                                           Quality Premium Brands, Inc., and Grieg
                                           Seafood BC Ltd.

                                           /s/ Rebecca Gray Klotzle
                                           Rebecca Gray Klotzle
                                           Kristin Michelle Racine
                                           Curtis Thaxter, LLC
                                           One Canal Plaza, Suite 1000
                                           P.O. Box 7320
                                           Portland, ME 04112-7320
                                           Telephone: 207-774-9000

                                             2
rklotzle@curtisthaxter.com
kracine@curtisthaxter.com

Counsel for Defendants Marine Harvest USA,
LLC, Marine Harvest Canada, Inc., and
Ducktrap River of Maine LLC

/s/ Stacy O. Stitham
Stacy O. Stitham
Brann & Isaacson
184 Main Street
P.O. Box 3070
Lewiston, ME 04243
Telephone: 207-786-3566
sstitham@brannlaw.com

Counsel for Defendant Scottish Sea Farms Ltd.


/s/ Adam J. Zapala
Adam J. Zapala (pro hac vice)
Cotchett, Pitre & McCarthy, LLP
San Francisco Airport Office Center
840 Malcolm Road, Suite 200
Burlingame, CA 94010
Telephone: (650) 697-6000
Facsimile: (650) 697-0577
azapala@cpmlegal.com

/s/ Taylor Asen
Taylor Asen
Berman & Simmons
129 Lisbon Street
Lewiston, Maine 04240
Telephone: (207) 560-0692
tasen@bermansimmons.com

/s/ Blaine Finley
Jonathan Cuneo (pro hac vice)
Daniel M. Cohen (pro hac vice)
Blaine Finley (pro hac vice)
Cuneo Gilbert & Laduca, LLP
4725 Wisconsin Ave., NW

  3
Suite 200
Washington, DC 20016
Telephone: (202) 789-3960
Facsimile: (202) 789-1813
jonc@cuneolaw.com
bfinley@cuneolaw.com
danielc@cuneolaw.com

/s/ Daniel C. Hedlund
Daniel C. Hedlund (pro hac vice)
Michelle J. Looby (pro hac vice)
Gustafson Gluek PLLC
Canadian Pacific Plaza, Suite 2600
120 South Sixth Street
Minneapolis, MN 55402
Telephone: (612) 333-8844
dhedlund@gustafsongluek.com
mlooby@gustafsongluek.com

/s/ David McMullan
David McMullan (pro hac vice)
Don Barrett (to apply pro hac vice)
Katherine B. Riley (to apply pro hac vice)
Barrett Law Group, P.A.
P.O. Box 927
404 Court Square
Lexington, MS 39095
Telephone: (662) 834-2488
dmcmullan@barrettlawgroup.com
dbarrett@barrettlawgroup.com
kbriley@barrettlawgroup.com

/s/ Shawn M. Raiter
Shawn M. Raiter (to apply pro hac vice)
Larson • King, LLP
2800 Wells Fargo Place
30 East Seventh Street
St. Paul, MN 55101
Telephone: (651) 312-6518
sraiter@larsonking.com

Counsel for Plaintiff Portland Hunt-Alpine
Club, LLC

  4
                                  Certificate of Service

       I hereby certify that on April 8, 2020, I electronically filed this document with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel of record.


                                          /s/ David G. Webbert
                                          David G. Webbert




                                             5
